Citation Nr: 0906900	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  06-04 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
condition, claimed as due to asbestos or herbicide exposure.  

2.  Entitlement to an initial rating in excess of 40 percent 
for severe cervical spondylosis with dizziness and headaches.  

3.  Entitlement to an initial (compensable) rating for 
bilateral sensorineural hearing loss.  

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to July 
1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  In that decision, service connection was 
established for the Veteran's cervical spondylosis with 
dizziness and headaches and for bilateral hearing loss.  His 
claims for service connection for a pulmonary condition, 
claimed as due to exposure to asbestos or herbicides, and a 
TDIU were denied.  The Veteran timely appealed.  

The issues of increased ratings for the Veteran's cervical 
spine disorder and his bilateral hearing loss, as well as his 
claim for a TDIU are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The claim for 
service connection for a pulmonary condition, claimed as due 
to asbestos or herbicide exposure. is addressed below.


FINDINGS OF FACT

1.  The record preponderates against finding that the Veteran 
had active duty in the Republic of Vietnam.  Thus, exposure 
to herbicides is not conceded.  Moreover, exposure to 
asbestos is not verified in his service records.  

2.  The Veteran does not have a current diagnosis of a 
chronic or continuing pulmonary disorder.  

CONCLUSION OF LAW

The criteria for a grant of service connection for a chronic 
pulmonary disability have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, an April 
2003 letter to the Veteran from the RO specifically notified 
him of the substance of the VCAA, including the type of 
evidence necessary to establish entitlement to service 
connection on a direct and presumptive basis, and of the 
division of responsibility between the Veteran and the VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied 
the notification requirements of the VCAA by way of these 
letters by: (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate 
his claims; (2) informing the Veteran about the information 
and evidence VA would seek to provide; (3) informing the 
Veteran about the information and evidence he was expected to 
provide; and (4) requesting the Veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  The 
information and evidence associated with the claims file 
consist of his service treatment records (STRs) and personnel 
file, VA medical treatment records, private post-service 
medical treatment records, VA examinations, and statements 
from the Veteran and his representative.  There is no 
indication that there is any additional relevant evidence to 
be obtained by either VA or the Veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the Veteran was 
provided with notice of this information in a letter dated in 
March 2006.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2008).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Agent Orange

On December 27, 2001, the Veterans Education and Benefits 
Expansion Act of 2001 was enacted. See Pub. L. No. 107-103, 
115 Stat. 976 (2001).  This law made substantive changes to 
38 U.S.C.A. § 1116 pertaining to presumption of service 
connection for diseases associated with exposure to certain 
herbicide agents.  Effective January 1, 2002, a Veteran who, 
during active military service, served in Vietnam during the 
period beginning in January 1962 and ending in May 1975, is 
presumed to have been exposed to herbicides.  See 66 Fed. 
Reg. 23168 (May 8, 2001) (codified at 38 C.F.R. §§ 3.307, 
3.309).  Service in the Republic of Vietnam includes service 
in the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The following diseases shall be service connected if the 
Veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied:  chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  
VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 61 Fed. Reg. 414,421 (1996), see 
also 67 Fed. Reg. 121, 42,600 (June 24, 2002).  Abnormal 
sperm parameters and infertility have specifically been 
excluded from presumptive service connection based on 
herbicide exposure.  See 68 Fed. Reg. 97, 27,630-27,641 (May 
20, 2003).

Service connection may be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); see Cosman v. Principi, 3 
Vet. App. 303, 305 (1992).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2008); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Asbestos

Regarding asbestos claims, there are no special statutory or 
regulatory provisions.  While there is guidance for 
adjudicators as to asbestos-exposure claims, the law remains 
clear that there must be a diagnosis of the claimed 
disability.  See Veteran's Benefits Administration Manual 
M21-1, Part VI, 7.21.  VA has acknowledged that a 
relationship exists between asbestos exposure and the 
development of certain diseases, which may occur 10 to 45 
years after exposure. M21-1, Part VI, 7.21(b)(2), p. 7-IV-3.  
The Manual notes that asbestos particles have a tendency to 
break easily into tiny dust particles that can float in the 
air, stick to clothes, and may be inhaled or swallowed.  
Inhalation of asbestos fibers can produce fibrosis and 
tumors.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis). Asbestos fibers may also produce 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  The Manual notes that 
lung cancer associated with asbestos exposure originates in 
the lung parenchyma rather than the bronchi.  Occupations 
involving asbestos exposure include mining and milling, 
shipyard and insulation work, demolition of old buildings, 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement sheet and pipe products, etc.  High exposure to 
asbestos and a high prevalence of disease have been noted in 
insulation and shipyard workers.

It should be noted that the pertinent parts of the Manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
Veteran was exposed to asbestos in service.  Dyment v. West, 
13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.  In reviewing 
claims for service connection, it must be determined whether 
or not military records demonstrate asbestos exposure in 
service; it should be determined whether or not there was 
asbestos exposure pre-service and post-service; and it should 
be determined if there is a relationship between asbestos 
exposure and the claimed disease.


Factual Background

It is the Veteran's contention that he has a pulmonary 
disorder that is due to exposure to herbicides or asbestos 
during his military service.  

The Veteran's STRs are negative for diagnosis of any chronic 
pulmonary condition.  They do reflect that he was treated for 
congestion and acute flu syndrome in 1965, but no lung 
disorder was noted at that time or upon discharge examination 
in July 1967.  

The Veteran filed a claim for compensation benefits in 
December 2002.  He claimed that he had a cough condition that 
had existed since the 1960s.  

Private treatment records dated from 1994 through 2003 are of 
record.  These documents primarily reflect treatment for 
other conditions, but they do show that the Veteran was seen 
for congestion and/or sinus trouble in October 2001 and again 
in May 2002.  No pulmonary or lung disorder was indicated.  

Similarly, upon VA examination in July 2003, no respiratory 
or lung condition was diagnosed.  X-ray of the chest showed 
that the lung fields were clear.  

Analysis

At the outset when discussing the Veteran's contentions in 
this case, it is noted that the presumption of service 
connection for herbicide exposure is inapplicable in this 
case.  No records exist to verify such exposure.  This 
includes the Board's consideration of all medical and 
personnel records which do not reflect service in Vietnam.  
It is further pointed out that although the Veteran was 
awarded The National Defense Service Medal and Vietnam 
Service Medal, this does not demonstrate his physical 
presence in Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2008).  
These medals were issued to units that served in Vietnam as 
well as units in Thailand, Laos, and Cambodia in direct 
support of operations in Vietnam.  See Manual of Military 
Decorations and Awards, C6.6.1.1.3 and C6.3.1.3, Department 
of Defense 1348.33-m, September 1996 and General Orders No. 
8, Headquarters Department of the Army, Washington, DC (March 
19, 1974).  As such, the presumption afforded service members 
with in-country Vietnam service does not attach.  See 38 
U.S.C.A. § 1116(f) (2008).  

The evidence of record, including the Veteran's personnel 
records, travel vouchers, and orders, do not show that he had 
any service in Vietnam.  It is also noted that in 2003 the 
Department of Defense was unable to verify any such service.  
Moreover, he did not reply to an April 2003 letter requesting 
specific dates and places and units to which he was assigned 
when he was in Vietnam, or the specifics regarding such 
exposure.  Under these circumstances, herbicide exposure is 
not conceded.  And, as pointed out below, the Veteran has not 
been diagnosed with any pulmonary condition.  

Similarly, it is not shown with certainty that the Veteran 
was exposed to asbestos.  While the record does show that he 
served in the Navy aboard ship, and while he certainly may 
have been exposed to such, the Department of Defense was 
unable to verify exposure and such was not recorded in his 
service medical or personnel records.  Thus, even if asbestos 
exposure occurred, in the absence of a diagnosis of a 
pulmonary disorder (or any other residuals of such exposure), 
such would be moot.  

Finally, as referenced above and most importantly as the 
existence of a current disability is the cornerstone of a 
claim for VA benefits, the medical evidence of record does 
not show that a pulmonary disability has been diagnosed at 
any time.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2008).  As there is no competent medical evidence of a 
current diagnosis of pulmonary, respiratory, or a lung 
disorder, additional development is not needed at this time.  
In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

As no pulmonary disorder has been diagnosed, the Board finds 
that service connection for such is not warranted.  As the 
preponderance of the evidence is against the appellant's 
claim, the claim must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).
ORDER

Service connection for a pulmonary disorder, claimed as due 
to asbestos or herbicide exposure, is denied.  


REMAND

The Veteran maintains that his service-connected cervical 
spondylosis with dizziness and headaches and his service-
connected hearing loss are more severe than the current 
ratings reflect.  He was last examined by VA in July 2003 in 
regard to these conditions.  

As the Veteran continues to assert that current 
manifestations warrant increased ratings as to these 
disorders, the Board's finds that, after all outstanding 
medical records are associated with the claims file, 
contemporaneous and thorough VA orthopedic and audiological 
examinations (which takes into account the records of the 
Veteran's prior medical history, to include any additional 
medical evidence received subsequent to this remand) would be 
helpful in resolving the issues on appeal.  See Colayong v. 
West, 12 Vet. App. 524, 532 (1999); Goss v. Brown, 9 Vet. 
App. 109, 114 (1996).

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159(c)(4) (2008).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

Finally, the Veteran's claim for TDIU is impacted by the 
outcome of his claims for an increase for his service-
connected cervical spine disability and his bilateral hearing 
loss.  Therefore, the TDIU claim is inextricably intertwined 
with the increased ratings claims.  The United States Court 
of Appeals for Veterans Claims has held that all issues 
"inextricably intertwined" with an issue certified for appeal 
are to be identified and developed prior to appellate review.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the TDIU 
claim is "inextricably intertwined" with the Veteran's 
increased ratings claims, the TDIU claim must also be 
remanded to the agency of original jurisdiction (AOJ) in 
accordance with the holding in Harris.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment of his cervical 
spine condition or his bilateral hearing 
loss.  After obtaining any necessary 
authorization or medical releases, the 
AMC/RO should request and associate with 
the claims file legible copies of the 
Veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the Veteran's response, the AMC/RO 
should secure all outstanding VA 
treatment records.

2.  The Veteran should be scheduled for 
a VA orthopedic VA examination for the 
purpose of evaluating the severity of 
his cervical spondylosis with dizziness 
and headaches.  All indicated tests and 
studies are to be performed.  Prior to 
the entry of any opinions, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the examiner's report.  Opinions should 
be provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for 
all opinions expressed, should be set 
forth in the examination report.

The examiner should identify and 
describe in detail all residuals 
attributable to the cervical spine 
disability, to include the severity of 
associated dizziness and headaches.  
The physician should conduct range of 
motion testing of the cervical spine.  
It should be indicated whether any 
limitation of motion approximates 
either favorable or unfavorable 
ankylosis of the cervical spine.  Any 
pain, weakened movement, excess 
fatigability or incoordination on 
movement should be noted, and the 
examiner is to indicate whether there 
is likely to be additional range of 
motion loss due to any of the 
following: (1) pain on use, including 
during flare- ups; (2) weakened 
movement; (3) excess fatigability; or 
(4) incoordination.  The examiner is 
asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the cervical 
spine is used repeatedly.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.  The examiner 
should also address the severity of 
associated dizziness and headaches.  
Finally, the examiner is requested to 
address the extent to which the 
Veteran's associated cervical 
spondylosis with dizziness and 
headaches interferes with his 
employment.

3.  The Veteran should also be afforded 
an audiometric examination for the 
purpose of determining the current nature 
and extent of impairment attributable to 
his hearing loss.  The claims folder 
should be made available to the examiner 
for review.  The examiner should comment 
as to the impact of the degree of hearing 
loss on the Veteran's ability to function 
in his daily life.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination(s). A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.

5.  After completion of the above and 
any additional development deemed 
necessary, any issue remaining on 
appeal should be reviewed with 
consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case (SSOC) and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


